Citation Nr: 9922070	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of service connection for 
residuals of a left elbow fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from July 1946 to 
June 1949, from November 1950 to December 1951, and from 
April 1957 to May 1960.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed. 

In a December 1990 rating decision, the veteran's claim of 
service connection for residuals of a fractured left elbow 
was denied.  In a letter the following month, the veteran was 
notified of the decision and advised of his right to appeal.  
He failed to file a timely appeal from the adverse decision, 
and it became final.  In August 1993, the veteran sought to 
reopen his claim.  The present appeal arises from a November 
1993 rating decision in which the RO determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of service connection for residuals of a left 
fractured elbow.  The veteran filed an NOD in November 1994, 
and an SOC was issued by the RO in January 1995.  The veteran 
filed a substantive appeal in March 1995.  A supplemental 
statement of the case (SSOC) was issued in September 1995.  


REMAND

A review of the record reflects that the veteran made two 
submissions of the substantive appeal form, VA Form 9 (Appeal 
to Board of Veterans' Appeals), in March 1995.  One appears 
to be an altered photocopy of the other.  On one, the veteran 
requested a hearing before a Member of the Board at the local 
VA office; on the other, he indicated a desire for a hearing 
before a Member of the Board in Washington, D.C.

In May 1997, the veteran was scheduled for a Travel Board 
hearing before a Member of the Board at the VARO in Boston.  
Four days prior to the hearing, the RO received a letter from 
the veteran, in which he stated that he would be unable to 
attend the hearing, and requested that he be rescheduled for 
another date.  Subsequently, the veteran was scheduled for a 
Travel Board hearing in October 1997.  He was so notified by 
a letter from the Acting Adjudication Officer dated September 
30, 1997.  However, prior to that hearing, the RO received 
notification from the veteran that he would be unable to 
attend the hearing because of a doctor's appointment, and he 
requested another hearing date.  It appears that no action 
was taken with respect to that request, and the case was 
subsequently forwarded to the Board, in Washington, DC.  

Under 38 C.F.R. § 20.704(c) (1998), requests for a change in 
a hearing date may be made at any time up to two weeks prior 
to the scheduled date of the hearing if good cause is shown.  
Such requests must be in writing, must explain why a new 
hearing date is necessary, and must be filed with the office 
of the official of the Department of Veterans Affairs who 
signed the notice of the original hearing date.  

With this in mind, we note that the veteran's most recent 
Travel Board hearing was scheduled for October 23, 1997.  He 
notified the RO, in a letter which was dated October 1, 1997, 
and received on October 3, 1997, that he would be unable to 
attend, averring that the scheduled hearing conflicted with a 
doctor's appointment.  He requested rescheduling of his 
hearing for another date.  The notification was received 20 
days prior to the actual hearing, and well within the two-
week period allowed for changes in the hearing date under 
38 C.F.R. § 20.704(c).  It appears, however, that the letter 
was not associated with the claims file prior to the hearing 
date.  On the date set for the hearing, the Member of the 
Board who was at the RO to conduct the hearing made a 
notation, on the file copy of the September 30, 1997, notice 
letter, to the effect that the veteran had failed to report 
for the hearing.



In addition, we are cognizant that a statement from the 
veteran's service representative (VA Form 21-4138), dated 
December 29, 1997, notes that the veteran had had three 
scheduled hearing dates (before both a VARO hearing officer 
and Travel Board member) set aside in 1995 and 1997, and that 
"The veteran has never contacted this office by any means 
regarding said hearings.  The Travel Board member from 
Washington, D.C., indicated that severance should be 
commenced.  Therefore, be advised the PENDING ACTION BE 
DISCONTINUED."  What the service representative intended by 
this statement is unclear, and there is no additional 
evidence in the claims file to support it.  What is clear, 
however, is that the veteran had not been consulted about his 
desire and willingness to appear for a hearing, and that his 
request for a new hearing date is still pending.

We must observe that the veteran, by repeatedly asking for 
new hearing dates, is prolonging this appeal and straining 
the finite resources which the RO has available for serving 
the interests of all veterans.  It also appears that he has 
not kept in close contact with his appointed representative 
in this regard.  Nevertheless, his right to a hearing is 
clear, and the Board finds that, given the veteran does not 
appear to have violated 38 C.F.R. § 20.704(c), and since he 
has indicated that he wishes to be rescheduled for a Travel 
Board hearing, the veteran should be rescheduled for a Travel 
Board hearing as requested.  Thus, this case is remanded for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










